Citation Nr: 1603501	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-38 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a right hip/groin injury.  

2.  Entitlement to a higher initial rating for Ménière's disease, evaluated as 30 percent prior to October 23, 2014, and as 40 percent since October 23, 2014.  

3.  Entitlement to a rating in excess of 30 percent for residuals of inguinal herniorrhaphy and hydrocelectomy.

4.  Entitlement to a rating in excess of 10 percent for ilioinguinal nerve entrapment.

5.  Entitlement to a rating in excess of 10 percent for hallux valgus.

6.  Entitlement to a compensable rating for residuals of orchiopexy, to include erectile dysfunction.

7.  Entitlement to a total rating based on individual unemployability (TDIU).

8.  Entitlement to an earlier effective date prior to August 30, 2005, for the grant of service connection for Ménière's disease.  

9.  Entitlement to an earlier effective date prior to December 29, 2005, for the grant of service connection for posttraumatic stress disorder with mood disorder, to include whether a February 2015 rating decision contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION


The Veteran served on active duty from January 1973 to February 1979 and from January 1992 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  

The Veteran and his wife testified before the undersigned at a Board videoconference hearing in January 2013.  A transcript of that hearing has been associated with the claims file.  

This case was last remanded by the Board in April 2014 for additional development.  Specifically, with respect to the issues decided herein, the Board's April 2014 Remand instructed the RO to obtain additional treatment records as well as provide the Veteran with VA examinations relevant to his Ménière's disease, right hip/groin, ilioinguinal nerve entrapment, and erectile dysfunction.  Additional treatment records were associated with the claims file, and the Veteran was provided with the requested VA examinations in October 2014.  Accordingly, the Board finds that there has been substantial compliance with the directives of the April 2014 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Board acknowledges that its April 2014 Remand also addressed the issues of entitlement to service connection for pes planus, residuals of amoebiasis, and PTSD; as well as entitlement to a compensable rating for hearing loss.  However, in a February 2015 rating decision, the RO granted entitlement to service connection for amoebiasis with Reiter syndrome, glaucoma (related to amoebiasis with Reiter syndrome), pes planus, and PTSD.  Although the Veteran has disagreed with the ratings and effective dates assigned to these various grants of service connection, these additional issues have not yet been appealed to the Board.  As such, these service connection issues have been granted in full and are no longer before the Board.  Additionally, in a June 2014 rating decision, the RO granted entitlement to service connection for Ménière's disease and merged it with the Veteran's ratings for bilateral hearing loss and tinnitus, assigning a 30 percent rating.  This merged rating for "Ménière's disease to include bilateral hearing loss and tinnitus" is addressed by the Board in this decision.

The issues of entitlement to an increased rating for residuals of inguinal herniorrhaphy and hydrocelectomy; entitlement to an increased rating for hallux valgus; entitlement to an earlier effective date for the grant of service connection for Ménière's disease; entitlement to an earlier effective date for the grant of service connection for PTSD with mood disorder, to include whether a February 2015 rating decision contained CUE, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record suggests that the Veteran's limitation of thigh extension associated with ilioinguinal neuralgia of the hip is most likely caused by or a result of his service-connected amebiasis with Reiter syndrome.  

2.  Prior to October 23, 2014, the Veteran's service-connected Ménière's disease was manifested by no more than Level II hearing acuity in the right ear, Level IV hearing acuity in the left ear, and tinnitus; with no evidence of attacks of vertigo and cerebellar gait occurring from 1 to 4 times per month.

3.  Beginning October 23, 2014, the Veteran's service-connected Ménière's disease was manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly. 

4.  The 10 percent rating already in effect for ilioinguinal nerve entrapment is the maximum schedular rating available for ilioinguinal nerve entrapment manifested by paralysis.

5.  The Veteran's service-connected orchiopexy, to include erectile dysfunction, is not shown to include deformity of the penis with loss of erectile power.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, his limitation of thigh extension associated with ilioinguinal neuralgia was caused by a service-connected disability.   See 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

2.  Prior to October 23, 2014, the criteria for a rating in excess of 30 percent for Ménière's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 4.87, Diagnostic Codes 6205, 6260 (2015).

3.  Beginning October 23, 2014, the criteria for a rating of 100 percent for Ménière's disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 4.87, Diagnostic Code 6205 (2015).

4.  There is no legal basis for the assignment of an initial rating higher than 10 percent for ilioinguinal nerve entrapment.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8530 (2015). 

5.  The criteria for an initial compensable rating for orchiopexy, to include erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, with respect to the claims decided herein, the agency of original jurisdiction (AOJ) sent the Veteran letters in January 2006 and March 2006 that satisfied the VCAA notification requirements.  Specifically, the January 2006 letter advised the Veteran of the evidence needed to establish service connection, as well as his responsibilities, and those of VA, for obtaining relevant evidence.  The March 2006 letter also described in detail how VA assigns a disability rating and an effective date following the grant of service connection.  Therefore, that letter satisfied the heightened VCAA notice requirements set forth in Dingess.

In light of the above notice letters, which were sent prior to the November 2006 rating decision on appeal, the Board finds that no further development is required with respect to the duty to notify under 38 C.F.R. § 3.159(b) (2015).

In addition, the Board notes that the Veteran's claim with respect to Ménière's disease involves a disagreement as to the initial rating assigned.  The appellant's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

With respect to the duty to assist, the RO obtained copies of the Veteran's service treatment records, VA treatment records, and private treatment records.  In addition, the Veteran was provided with VA examinations in July 2006, December 2007, May 2012, October 2012, and October 2014.  The VA examiners reviewed the claims file, performed physical examinations, and considered the Veteran's statements.  Additionally, the VA examiners provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Furthermore, the VA examiners provided sufficient information to rate the service-connected disabilities on appeal.  Therefore, the Board finds the VA examinations and opinions sufficient and adequate for purposes of determining service connection and rating the disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  
  
In addition, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the transcript of the January 2013 Board videoconference hearing reflects that the undersigned set forth the issues on appeal.  The VA hearing officer then focused on the elements necessary to substantiate the claims and sought to identify any further development that was required.  Significantly, the Veteran has not contended, and the evidence has not otherwise shown, that the undersigned committed prejudicial error, either by failing to fully explain the issue decided herein and or by neglecting to suggest the submission of evidence that may have been overlooked.  Moreover, there is no indication that the Veteran was otherwise denied due process during his videoconference hearing.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Service Connection

The Veteran seeks entitlement to service connection for a residuals of a right hip/groin injury.  

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a claimant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).   

Service connection may also be established for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187(1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. § 3.310 directed, in pertinent part, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

There has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Here, based on the evidence of record, and resolving all doubt in his favor, the Board finds that service connection for limitation of extension associated with ilioinguinal neuralgia of the right hip, secondary to the Veteran's service-connected amebiasis with Reiter syndrome, is warranted.  

The Veteran was provided with a VA hip and thigh conditions examination in October 2014, at which time he was diagnosed as having ilioinguinal neuralgia of the right hip.  The examiner indicated that the Veteran had functional loss and/or functional impairment of the hip and thigh due to less movement than normal.  Significantly, range of motion testing revealed that the Veteran's hip was limited to 5 degrees extension.  In addition, muscle strength testing revealed that hip flexion, abduction, and extension exhibited merely active movement against gravity rather than normal strength.  The examiner indicated that the Veteran's ilioinguinal neuralgia of the right hip resulted in weakness in the right lower extremity which made ambulatory activities difficult and impacted his ability to work.  The examiner opined that the Veteran's ilioinguinal neuralgia of the hip was caused by his service-connected Reiter syndrome.  

The Board recognizes that the Veteran is already service-connected for ilioinguinal nerve entrapment, which is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8530 (Ilio-inguinal nerve).  Under Diagnostic Code 8530, a noncompensable rating is assigned for mild or moderate paralysis of the ilioinguinal nerve, while a 10 percent rating is assigned for severe to complete paralysis of the ilioinguinal nerve.  

The Board is cognizant that the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, however, the Veteran's service-connected ilioinguinal nerve entrapment is rated on the basis of nerve paralysis (which does not contain any component of limitation of motion), while his limitation of extension associated with ilioinguinal neuralgia of the hip involves limitation of motion.  Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  Under Diagnostic Code 5251 for limitation of extension of the thigh, a compensable 10 percent evaluation is warranted when extension is limited to 5 degrees, which was demonstrated at the October 2014 VA examination.  As such, the Board finds that awarding service connection separately for the Veteran's limitation of hip extension due to ilioinguinal neuralgia does not constitute pyramiding.  

As the October 2014 VA opinion indicated that the Veteran's limitation of extension associated with ilioinguinal neuralgia of the hip is most likely caused by or a result of his service-connected amebiasis with Reiter syndrome, and the file contains no adequate medical opinion to the contrary, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current hip disability that was caused by his service-connected amebiasis with Reiter syndrome.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's limitation of extension associated with ilioinguinal neuralgia of the hip on a secondary basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  

III.  Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Ménière's Disease

The Veteran seeks a higher initial rating for his service-connected Ménière's disease.  A June 2014 rating decision granted entitlement to service connection for Ménière's disease and established a 30 percent rating pursuant to Diagnostic Code 6205-6100.  Subsequently, a February 2015 rating decision increased the rating to 40 percent effective October 23, 2014, the date of a VA examination which demonstrated increased hearing loss associated with Ménière's disease.  As such, the Board will first assess the propriety of the 30 percent rating assigned prior to October 23, 2014, and then assess the propriety of the 40 percent rating assigned since October 23, 2014.  

The Veteran's Ménière's disease has been rated pursuant to Diagnostic Code 6205-6100.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).  The hyphenated diagnostic code in this case indicates that Ménière's syndrome (endolymphatic hydrops) under Diagnostic Code 6205 is the service-connected disorder, and hearing loss under Diagnostic Code 6100 is a residual condition.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  38 C.F.R. § 4.27; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.  

Pursuant to Diagnostic Code 6205, a 30 percent disability rating is warranted for Ménière's syndrome when there is hearing impairment with vertigo less than once a month, with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.  A 60 percent disability rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  Id.  A 100 percent disability rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  Id.  

A cerebellar gait is "a staggering ataxic gait, sometimes with a tendency to fall to one side."  Dorland's Illustrated Medical Dictionary 753 (32nd Ed. 2012).

The Note indicates that the rater is to evaluate Ménière's syndrome either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  However, the Note also cautions the rater not to combine an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under Diagnostic Code 6205.  38 C.F.R. § 4.87, Diagnostic Code 6205.  

Here, for the period prior to October 2014, the Board finds that a rating in excess of 30 percent for Ménière's disease is not warranted.  At the Veteran's July 2006 VA audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
 30
30
45
55
LEFT
30
 35
40
65
75

The pure tone threshold average was 40 in the right ear and 54 in the left ear.  Speech recognition was 84 percent in the right ear and 80 percent in the left ear per the Maryland CNC test.  This translated to Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.  

The Veteran was again provided with a VA audiology examination in May 2012; however, the pure tone thresholds obtained for both ears were deemed unreliable and not provided.

The Veteran was provided another VA examination in October 2012, at which time the audiologist noted that the last audiologic examination May 2012 revealed unreliable pure tone and speech discrimination scores; therefore, the Veteran's current hearing status was unknown and an opinion regarding unemployability and hearing loss could not be provided.

As the Veteran's symptomatology did not manifest hearing acuity greater than Level IV in either ear, and the evidence did not document attacks of vertigo and cerebellar gait occurring from 1 to 4 times per month, the criteria for a rating in excess of 30 percent for Ménière's disease were not met prior to October 23, 2014.  

With respect to the period since October 23, 2014, as mentioned above, the Veteran was provided with a VA ear conditions examination in October 2014.  Significantly, the examiner reported that the Veteran did have a vestibular condition attributable to his service-connected Ménière's disease.  Specifically, the examiner indicated that the Veteran suffered from hearing impairment with attacks of vertigo and cerebellar gait more than once weekly, and that these attacks lasted anywhere from 1 to 24 hours.  As such, the Board finds that the Veteran has met the criteria for a 100 percent evaluation for his service-connected Ménière's disease pursuant to Diagnostic Code 6205 effective October 23, 2014, the date of the examination which first documented attacks of vertigo and cerebellar gait occurring more than once weekly.  The Board notes that this is the maximum schedular rating available under Diagnostic Code 6205.

Ilioinguinal Nerve Entrapment

The Veteran also seeks entitlement to a rating in excess of 10 percent for his ilioinguinal nerve entrapment.  As discussed in greater detail above, the Board has also awarded the Veteran separate service connection for his limitation of hip extension associated with ilioinguinal neuralgia.  

The Veteran's service-connected ilioinguinal nerve entrapment has been evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8530, for paralysis of the ilioinguinal nerve.  Under Diagnostic Code 8530, a noncompensable rating is warranted for mild or moderate paralysis.  A 10 percent rating, which is the maximum rating, is warranted for severe to complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8530.

The Veteran was provided with a VA examination in December 2007.  The examiner noted that the Veteran exhibited moderate hypersensitivity/pain syndrome in the area of his ilioinguinal nerve entrapment (right inguinal canal) toward the right perineum, status post orchiectomy, herniorrhaphy, and hydrocelectomy.  However, there was no observed ambulatory inhibition which would indicate motor losses, and the superficial loss was consistent with perineal superficial innervation.  There was minimal-to-moderate loss of light touch sensation along the surgical scar line, which was consistent with normal losses of multiple surgical invasions.  There appeared to be no marked associated peripheral loss of sensation in the upper thigh below the femoral canal.  

The Veteran was provided with a VA peripheral nerves conditions examination in May 2012, at which time he was diagnosed as having ilioinguinal nerve injury/neuralgia as well as genitofemoral nerve injury/neuralgia.  The Veteran reported severe, constant pain in his bilateral lower extremities as well as moderate numbness and paresthesias and/or dysesthesias in his bilateral lower extremities.  Muscle strength testing revealed only active movement against some resistance in his right knee.  Reflex testing was normal, and there was no evidence of muscle atrophy.  Sensory examination revealed decreased sensation on the upper anterior thigh.  There were no trophic changes, but the Veteran exhibited an antalgic gait due to foot pain and nerve pain.  Objectively, the Veteran's anterior crural (femoral) nerves, internal saphenous nerves, obturator nerves, and external cutaneous nerves of the thigh were within normal limits, bilaterally.  However, he was determined to have incomplete paralysis of his right ilioinguinal nerve which was moderate in severity.  

The Veteran was provided with another VA peripheral nerves conditions examination in October 2014, at which time he was diagnosed as having ilioinguinal neuralgia on the right side.  The Veteran's neuralgia manifested as severe paresthesias and/or dysesthesias as well as mild numbness in his right lower extremity.  The Veteran also exhibited trophic changes characterized by loss of hair on the lower extremities which was attributable to peripheral neuropathy.  The examiner noted that the Veteran had an abnormal gait due to muscle spasms, and that he self-supported himself on a cane.  Muscle strength testing revealed only active movement against gravity in the knees and ankles.  The examiner concluded that the Veteran suffered from incomplete paralysis of the ilioinguinal nerve which was merely mild in severity.  

Regarding the Veteran's service-connected ilioinguinal nerve entrapment
on his right side, he has been receiving the maximum schedular rating available.  There are no other applicable diagnostic codes which pertain to this aspect of the Veteran's condition.  The diagnostic codes for neurologic conditions are listed under 38 C.F.R. § 4.124a, and they are organized by the nerve affected.  The ilioinguinal nerve is explicitly identified under DC 8530, and the most recent VA examination report in October 2014 confirmed that this was the nerve affected on the Veteran's right side.  As discussed above, the Veteran will be separately service connected for his limitation of extension of the thigh associated with ilioinguinal neuralgia.  

As the Veteran is receiving the maximum schedular rating available under the applicable diagnostic code, a higher initial rating for right-sided nerve entrapment is precluded as a matter of law.  
  
Orchiopexy, to include Erectile Dysfunction

The Veteran also seeks entitlement to a compensable rating for his service-connected erectile dysfunction.  The Veteran is currently assigned a noncompensable rating for erectile dysfunction pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).

Diagnostic Code 7522 provides for a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522 (2015).  In every instance where the Rating Schedule does not provide a 0 percent rating for a Diagnostic Code, a noncompensable rating is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. §§ 4.21 (2015).

Here, a July 2006 VA genitourinary examination diagnosed the Veteran as having impotence status post right orchidectomy.  The Veteran reported having erectile dysfunction since age 25, and indicated that he had used oral medications and vacuum pump devices with minimal erection.  Upon objective examination, the Veteran's penis was within normal limits, although his right testicle was absent.  

A December 2007 VA genitourinary examination diagnosed the Veteran as having progressive, increased erectile dysfunction status post orchiectomy.  Erection sufficient for penetration was not possible with either oral medication or vacuum pump device.  The Veteran exhibited abnormal retrograde ejaculation.  His right testicle was absent (status post orchiectomy), while his left testicle was 2/3 the size of a normal testicle.  The Veteran's penis was normal.  

A May 2012 VA male reproductive system examination diagnosed the Veteran as having erectile dysfunction since 1978, status post orchiectomy (removal of the right testicle).  The examiner noted that the Veteran's penis exhibited a right-sided deviation due to scars from the prior surgery involving the inguinal hernia repairs and orchectomy (for which the Veteran is already separately service connected).  The Veteran's right testicle was absent.  The Veteran reported that even with a pump he was able to achieve sufficient erections only once or twice per month.  

An October 2014 VA male reproductive system examination diagnosed the Veteran as having erectile dysfunction status post orchiectomy (removal of the right testicle).  The Veteran was unable to achieve an erection sufficient for penetration and ejaculation, with or without medication.  Upon objective examination, the Veteran's penis, left epididymis, and prostate were normal; although his right testicle had been removed, there was an implant noted on the right.  Although the Veteran exhibited a benign neoplasm, he did not have any residual conditions or complications due to the neoplasm.  

In this case, as there is an absence of objective medical evidence of any penile deformity, the Board finds that a compensable rating is not warranted for erectile dysfunction under Diagnostic Code 7522.  As the criteria for a compensable rating under Diagnostic Code 7522 are not met, a noncompensable rating is proper.  38 C.F.R. § 4.31 (2015). 

Accordingly, the Board finds that there is no basis for any staged ratings, and an initial compensable rating for erectile dysfunction must be denied for the entire period under consideration.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for erectile dysfunction, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to all increased rating claims decided herein, an exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Upon review, the Board finds the criteria of these evaluations to specifically contemplate the level of occupational and social impairment caused by the Veteran's disabilities.  Thun, 22 Vet. App. at 115.  With respect to the Veteran's erectile dysfunction, evaluations in excess of those assigned are provided for certain manifestations of the disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluations assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluations are adequate, and no referral is required.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Although the Veteran's service-connected ilioinguinal nerve entrapment has been assigned the maximum schedular rating under Diagnostic Code 8530, the Board emphasizes that the code explicitly addresses neurologic symptoms pertaining to the ilioinguinal nerve and categorizes the levels of severity broadly into classifications of mild or moderate and severe to complete paralysis.  The symptoms exhibited by the Veteran are contemplated by the 10 percent rating under Diagnostic Code 8530 for severe to complete paralysis.  Indeed, objective examination has not shown the ilioinguinal nerve entrapment to be more than mild-to-moderate in nature, and the Veteran is currently receiving the maximum rating for severe to complete paralysis.  In addition, as discussed above, the Veteran will be separately service connected for his limitation of extension of the thigh associated with ilioinguinal neuralgia.    There is nothing unusual in the Veteran's claim that renders the rating schedule as inadequate to address his disabilities.   

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Service connection for limitation of thigh extension associated with ilioinguinal neuralgia is granted.  

A rating in excess of 30 percent for Ménière's disease prior to October 23, 2014, is denied.  

A rating of 100 percent for Ménière's disease since October 23, 2014, is granted.  

A rating in excess of 10 percent for ilioinguinal nerve entrapment is denied.

A compensable rating for orchiopexy, to include erectile dysfunction, is denied.


REMAND

The Veteran also seeks entitlement to an increased rating for residuals of inguinal herniorrhaphy and hydrocelectomy; entitlement to an increased rating for hallux valgus; entitlement to an earlier effective date for the grant of service connection for Ménière's disease; entitlement to an earlier effective date for the grant of service connection for PTSD with mood disorder, to include whether a February 2015 rating decision contained CUE, and entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated.  

With respect to the Veteran's claim of entitlement to an increased rating for residuals of inguinal herniorrhaphy and hydrocelectomy, the Board notes that he was last provided with a VA examination with respect to that disability in October 2014.  However, in his September 2015 Post-Remand Brief, the Veteran's representative indicated that his residuals of inguinal herniorrhaphy and hydrocelectomy had worsened since the October 2014 examination.  VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts that a disability has worsened and the available evidence is too old to adjudicate the Veteran's claim.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Given the assertion made in the Veteran's September 2015 Post-Remand Brief, the Board finds a contemporaneous VA examination is warranted.  38 C.F.R. § 3.159(c)(4)(i) (2015); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

With respect to the issue of entitlement to an increased rating for hallux valgus, the Board notes that a supplemental statement of the claim was last issued with respect to this issue in March 2015.  However, in August 2015, the Veteran submitted additional evidence in the form of VA treatment records dated in August 2015 which were relevant to the Veteran's foot symptomatology.  These records were explicitly submitted by the Veteran in support of his pending appeal for hallux valgus; however, the Veteran did not submit a waiver of RO consideration of this additional evidence.  Accordingly, the RO must review the additional evidence received and issue an supplemental statement of the case.  38 C.F.R. §§ 19.31, 20.1304 (2015).

With respect to the issues of entitlement to an earlier effective date for the grant of service connection for Ménière's disease and entitlement to an earlier effective date for the grant of service connection for PTSD with mood disorder, to include whether a February 2015 rating decision contained CUE, the Board notes that these claims arose out the RO's June 2014 rating decision which granted entitlement to service connection for Ménière's disease and the February 2015 rating decision which granted entitlement to PTSD.  In his April 2015 substantive appeal, the Veteran indicated that he wanted a Board hearing by live videoconference.  Although the June 2015 Certification of Appeal acknowledged that the Veteran had requested a Board videoconference hearing, it does not appear that such a hearing was ever scheduled and there is no indication in the record that the Veteran has withdrawn this hearing request.  Therefore, on remand, the RO must schedule the requested hearing.  See 38 C.F.R. § 20.700 (2015).

Finally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with each of the issues being remanded herein.  As such, the Board finds that remanding this issue is required in order for the claims to be contemporaneously adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  As such, the Board finds that remanding this issue is required in order for it to be contemporaneously adjudicated with the increased rating claims and earlier effective date claims being remanded herein.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing before the Board with respect to the issues of entitlement to an earlier effective date for the grant of service connection for Ménière's disease and entitlement to an earlier effective date for the grant of service connection for PTSD with mood disorder, to include whether a February 2015 rating decision contained CUE.  The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).

2.  Schedule the Veteran for an appropriate examination to determine the severity of his residuals of inguinal herniorrhaphy and hydrocelectomy.  The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  Ensure that the examiner provides all information required for rating purposes.

3.  The Veteran must be advised of the importance of reporting to any scheduled VA examinations and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims that are currently on appeal, including all evidence added to the record since the issuance of the March 2015 supplemental statement of the case.  If any benefit remains denied, then a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


